Title: Thomas Jefferson to Alrichs & Dixon, 30 August 1812
From: Jefferson, Thomas
To: Alrichs & Dixon


          Messrs Alrichs & Dixon Monticello Aug. 30. 12.
           Your favor of the 19th comes to hand in the moment of my setting out on a journey which will keep me from home some weeks, and it happens that the person who has charge of my small spinning and weaving establishment is absent also, so that I cannot consult him on the particular kind of hand-carding machine which will suit us. the establishment is small, being merely for houshold use. be so good therefore as to suspend doing any thing on the subject of my request until I return and you hear further from me. in the mean time Accept the assurance of my respects.
          
            Th:
            Jefferson
        